May 6, 1965


Hon. W. S.Heatly, Chairman            Opinion No. C-431
AppropriationsCommittee
House of Representatives              Re: Constitutlonalltyof
Austin, Texas                             Rouse ~lll 16, relating
                                          to appropriationfor
                                          constructionof a build-
                                          ing at "HemisFalr1968”
                                          in the City of San
Dear Representativeneatly:                Antonio.
         Your request for an opinion reads as follows:
         "Attachedhereto is a copy of H.B. 16
    by the Honorable Glenn Kothmann of San Antonio.
    There has been some question as to the consti-
    tutionalityof this bill under Article 16, Sec-
    tion 60 of the Constitutionof the State of Texas.
         "I would appreciate it If you would give
    me an opinion as to the constitutionalityof
    this proposed legislation.
         "Your earl% attention to this matter will
    be appreciated.
          Section 4 of House Bill 16 of the 59th Legislature,
provides as follows:
         "From funds hereby appropriated,and with
    the approval of the State Building Commission,a
    structure shall be planned and constructed for
    housing appropriateTexas State Exhibits for
    HemisFalr and due considerationalso be given to
    Its utility for State Governmentpurposes after
    the Fair. The structure is to be placed on an
    appropriate site, of approximately3 l/2 acres,
    within the total site planned for HemlsFalr 1968,
    and on land to be deeded, without cost, to the


                             -2038-
                                ,:


Hon. W. S. Healty, page 2 (C-431)


    State of Texas, title to which shall have the
    prior approval of the Attorney General."
         The other provisions of House Bill 16 relate to duties
of various State departmentsand agencies in connectionwith
the structureprovided for in Section 4.
         Section 60 of Article XVI of the Constitutionof Texas
provides:;
         "That the Constitutionof the State of Texas
    be so amended as to authorize a Texas Centennial,
    commemoratingthe heroic period of early Texas his-
    tory, and celebratinga century of our Independence
    and progress, to be held at such times, places and
    in such manner as may be deaknated by the Legls-
    lature of Texas.
          “That the Legislature of Texas be authorized
     to make apppoprlatlonfor the support and malnten-
     ante thereof;,provided, that this authorization
     shall not be construed to make appropriationsfor
    ,any other future exposition or celebrationof any
     kind or character."
          It Is noted that the provisions of Section 60 are only
applicable to expenditureof State monies in connectionwith the
Texas Centennialand are not therefore applicable to the Cons-
truction of a building at the HerniaFaIrIn San Antonio.
          However, Section 56 of Article XVI of the Constitution
of Texas provides in part as follows:
          "The Legislatureof the State of Texas shall
     have the power to appropriatemoney and establish
     the procedure necessary to expend such money for
     the purposes of developing Informationabout the
     historical,natural, agricultural,industrial,
     educational,marketing, recreationaland living
     resources of Texas,. . ."
         Subdivision (c) of Section 51-b of Article III of the
Constitutionof Texas, authorizes the State Building Commission
to:
          "Under such terms and conditionsas are
     now or may be hereafter provided by law, the
     Commissionmay acquire necessary real and per-
     sonal property, salvage and dispose of property


                        -203%
Hon. W. S. Heatly, page 3 (C-431)


    unsuitable for State purposes, modernize, remodel,
    build and equip buildings for State pupposes, and
    negotiate and make contracts necessary to carry
    out and effectuate the purposes herein mentioned."
          Under the terms of House Bill 16, the structure to
be built will be on a site deeded to the State of Texas and will
be used for housing appropriate Texas State Exhibits for HemisFair
and thereafter to be used for State governmentalpurposes, after
the Fair.
          Thus, House Bill 16 constitutesan appropriationbill,
pursuant to authority granted the Legislatureby the provisions
of Section 56 of Article XVI and Section 51-b of Article III of
the Constitutionof Texas. You are therefore advised that House
Bill 16 of the 59th LegislatureIs constitutional.
                    SUMMARY
         House Bill 16 of the 59th Legislature,ap-
    propriatingmoney for the constructionof a
    structure for housing appropriate Texas State
    Exhibits for HernIaFaIrand for use for State
    governmentalpurposes after the Fair, Is constl-
    tutlonal. Sections 56 of Article XVI and 51-b
    of Article III, Constitutionof Texas.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General



JR:ms:sj:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Banks
Pat Bailey
Kerns Taylor
Robert Flowers
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone



                           -2040-